Citation Nr: 0712875	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  95-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from June 1961 to January 
1965.

This appeal arose initially before the Board of Veterans' 
Appeals (Board) from a February 1994 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  By decision in July 2005, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).

While the case was pending in the Court, the veteran's 
daughter advised VA of the death of the veteran.  The Court 
was informed and, by Order of October 2006, the Court vacated 
the July 2005 decision of the Board and dismissed the 
judicial appeal.


FINDINGS OF FACT

1.  The claims file contains a certificate of death showing 
that the veteran, who was the appellant in this matter, died 
in October 2005.

2.  The death of the veteran during the pendency of his 
appeal renders this case moot.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006). 


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


